


Exhibit 10.1


FIRST AMENDMENT
TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of May
20, 2013 and is entered into by and among CNO FINANCIAL GROUP, INC., a Delaware
corporation (the “Company”), JPMORGAN CHASE BANK, N.A., (“JPM”), as Agent
(“Agent”), the Lenders signatory hereto, and, solely for purposes of Section IV
hereof, the SUBSIDIARY GUARANTORS listed on the signature pages hereto, and is
made with reference to that certain CREDIT AGREEMENT, dated as of September 28,
2012 (as amended through the date hereof, the “Credit Agreement”), by and among
the Company, the Lenders, and the Agent. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement after giving effect to this Amendment.
RECITALS
WHEREAS, the Company has requested that Lenders agree to amend certain
provisions of the Credit Agreement as provided for herein; and
WHEREAS, subject to certain conditions, the Lenders party hereto are willing to
agree to such amendment relating to the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO CREDIT AGREEMENT



1.2
Amendments to Section 1.01: Definitions.



(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions:


“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of May 20, 2013, among the Company, Agent, the Lenders and the Subsidiary
Guarantors listed on the signature pages thereto.
“First Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section II of the First Amendment.
“Repurchase Agreement Indebtedness” means Indebtedness of the Company or any of
its Restricted Subsidiaries arising under repurchase agreements or similar
agreements entered into with a financial institution pursuant to which the
Company or such Restricted Subsidiary sells Cash Equivalents or other securities
to such financial institution and agrees to repurchase such Cash Equivalents or
other securities at a specified purchase price at a future date, the amount of
which Indebtedness shall, for purposes of calculating the Debt to Total
Capitalization Ratio, be deemed to be, as of any date of determination, the
repurchase price for such Cash Equivalents or other securities.
(b) The table in the definition of “Applicable Margin” and “Applicable Revolving
Commitment Fee Percentage” set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated to read as follows:

1

--------------------------------------------------------------------------------




Debt to Total Capitalization Ratio


Applicable Margin for
Eurodollar Rate Loans




Applicable Margin for
Base Rate Loans


Applicable Revolving Commitment Fee
Percentage
> 25.0%
3.00%
2.00%
0.500%
≤ 25.0%
≥ 20.0%
2.75%
1.75%
0.500%
< 20.0%
2.50%
1.50%
0.375%



(c) The second sentence in the second paragraph of the definition of “Applicable
Margin” and “Applicable Revolving Commitment Fee Percentage” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated to read as
follows:


“At any time the Company has not submitted to the Agent the applicable
information as and when required under Section 6.02(a), the Applicable Margin
and the Applicable Revolving Commitment Fee Percentage shall be determined as if
the Debt to Total Capitalization Ratio were in excess of 25.0%.”
(d) The definition of “Debt to Capitalization Ratio” is hereby amended by
deleting the “and” from clause (a)(i) thereof, adding the word “and” at the end
of clause (a)(ii) and adding the following clause (a)(iii):


“(iii) Repurchase Agreement Indebtedness in an aggregate amount of up to
$50,000,000”
(e) The proviso in the last paragraph of the definition of “Eurodollar Rate” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated to
read as follows:


“provided that, (x) with respect to Tranche B-1 Term Loans, the Eurodollar Rate
shall not be deemed to be less than 0.75% per annum and (y) with respect to
Tranche B-2 Term Loans, the Eurodollar Rate shall not be deemed to be less than
1.00% per annum.”
(f) The definition of “Investment Grade Asset” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


““Investment Grade Asset” means any Investment with a fixed maturity that has a
rating of (x) at least BBB- by S&P and, if such Investment is rated by Moody's,
at least Ba2 from Moody's, (y) at least Baa3 by Moody's and, if such Investment
is rated by S&P, at least BB from S&P, or (z) an NAIC rating of at least Class
2.”
1.2
Amendment to Section 2.09(c): Tranche B-2 Term Loan and Tranche B-2 Term Loan
Prepayment Premium.



Clause (c) of Section 2.09 of the Credit Agreement is hereby amended by deleting
the phrase “occurring on or prior to the first anniversary of the Closing Date”
in the twelfth line thereof and replacing it with the phrase “occurring on or
prior to the date that is 6 months after the First Amendment Effective Date.”
1.3
Amendment to Section 2.09(d)(iv): Restricted Payments.



Clauses (a) and (b) of Section 2.09(d)(iv) of the Credit Agreement are hereby
amended and restated to read as follows:

2

--------------------------------------------------------------------------------






“(a) equal to or less than 25.0%, but greater than 20%, the prepayment
requirement shall be reduced to 33.33% or (b) equal to or less than 20%, the
prepayment requirement set forth in this Section 2.09(d)(iv) shall not apply.”
1.4
Amendments to Section 2.10: Interest.



(a)Clause (a)(iii) of Section 2.10 of the Credit Agreement is hereby amended and
restated to read as follows:


“(iii)     in the case of Tranche B-1 Term Loans:
(1)     if a Base Rate Loan, at the Base Rate plus 1.25% per annum; or
(2)     if a Eurodollar Rate Loan, at the Eurodollar Rate plus 2.25% per annum;”
(b)Clause (a)(iv) of Section 2.10 of the Credit Agreement is hereby amended and
restated to read as follows:


“(iv)     in the case of Tranche B-2 Term Loans:
(1)     if a Base Rate Loan, at the Base Rate plus 1.75% per annum; or
(2)     if a Eurodollar Rate Loan, at the Eurodollar Rate plus 2.75% per annum.”
1.5
Amendment to Section 2.15: Incremental Facilities.



Clause (b)(1)(iii) of Section 2.15 of the Credit Agreement is hereby amended by
deleting the phrase “to equal the Weighted Average Yield then applicable to the
New Term Loans” at the end of the proviso therein and replacing it with the
phrase “to be equal to the Weighted Average Yield then applicable to the New
Term Loans minus 0.50% per annum”.
1.6
Amendment to Section 7.08: Restricted Payments.



Clause (d) of Section 7.08 of the Credit Agreement is hereby amended by
replacing “22.5%” therein with “25.0%”.
SECTION II.
CONDITIONS TO EFFECTIVENESS



This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):
A. Execution. The Agent shall have received (i) a counterpart signature page of
this Amendment duly executed by each of the Company, each Guarantor and the
Administrative Agent, and (ii) lender addenda, in the form of Exhibit A hereto,
from Lenders that together constitute the Required Lenders.

3

--------------------------------------------------------------------------------






B. Tranche B-1 Term Loan and Tranche B-2 Term Loan Prepayment Premium. The Agent
shall have received, for the ratable benefit of each Lender of Tranche B-1 Term
Loans and Tranche B-2 Term Loans, in immediately available funds, an amount
equal to 1% of the aggregate outstanding principal amount of Term Loans held by
such Lenders immediately prior to the First Amendment Effective Date as required
by Section 2.09(c) of the Credit Agreement.


C. Fees. The Agent shall have received all fees and other amounts due and
payable on or prior to the First Amendment Effective Date, including, to the
extent invoiced, reimbursement or other payment of all out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder or any other Loan
Document.


D. Necessary Consents. The Company shall have obtained all material governmental
authorizations and third party approvals (or arrangements reasonably
satisfactory to the Agent in lieu of such approvals) necessary in connection
with the transactions contemplated by this Amendment, in each case except for
such authorizations and approvals as would not be reasonably likely to have a
Material Adverse Effect.


SECTION III.
REPRESENTATIONS AND WARRANTIES



In order to induce the Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, the Company represents and
warrants to each Lender party hereto that the following statements are true and
correct in all material respects:
A. Corporate Power and Authority. The transactions contemplated to be carried
out hereby by the Company are within its corporate or other organizational
powers. The transactions contemplated to be carried out hereby by the Company
(including the execution, delivery and performance by the Company of this
Amendment and the Credit Agreement as amended by this Amendment (the “Amended
Agreement”)) have been duly authorized by all necessary corporate or other
organizational action of the Company, and do not and will not (a) contravene the
terms of any of the Company's Organization Documents; (b) conflict with or
result in any breach or contravention of, or result in or require the creation
of any Lien (other than the Transaction Liens and the Liens securing the Senior
Secured Notes) under, any document evidencing any material Contractual
Obligation to which the Company is a party; or (c) violate any Requirement of
Law or any order, injunction, writ or decree of any Governmental Authority to
which the Company or its property is subject, except to the extent that such
violations, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.


B. Government Consents. No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority is necessary
or required in connection with the transactions contemplated to be carried out
hereby by the Company (including the execution, delivery or performance by, or
enforcement against, the Company of each Loan Document to which it is a party),
except such as have been obtained and are in full force and effect.


C. Binding Effect. This Amendment has been duly executed and delivered by the
Company and each other Obligor party hereto and constitutes a legal, valid and
binding obligation of the Company or such Obligor, as the case may be, in each
case enforceable against the Company or such Obligor, as the case may be, in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors'
rights generally or by equitable principles relating to enforceability.


D. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article 5 of the Amended Agreement
are and will be true and



4

--------------------------------------------------------------------------------




correct in all material respects on and as of the First Amendment Effective Date
to the same extent as though made on and as of that date, except to the extent
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects on and as of such
earlier date.


E. Absence of Default. No Default or Event of Default has occurred and be
continuing as of the First Amendment Effective Date or immediately after giving
effect to the transactions contemplated by this Amendment.


SECTION IV.
ACKNOWLEDGMENT AND CONSENT



Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all “Obligations” under each of the
Loan Documents to which is a party (in each case as such terms are defined in
the applicable Loan Document).
Each Guarantor acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be im-paired or limited by the execution or effectiveness of this Amendment.
Each Guarantor represents and warrants that all representations and warranties
contained in the Amended Agreement and the Loan Documents to which it is a party
or otherwise bound are true and correct in all material respects on and as of
the First Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Credit Agreement.
SECTION V.
REPLACEMENT OF NON-CONSENTING LENDERS.



A. Each Lender that has not delivered an executed counterpart of this Amendment
to the Agent on or prior to 4:00 p.m. (New York time) on May 14, 2013 (as such
time and date may be extended by the Agent with the consent of the Company)
shall be a Non-Consenting Lender (each such Non-Consenting Lender, a “Replaced
Lender”).


B. In connection with the foregoing and in accordance with, the provisions of
Section 10.14 of the Credit Agreement, on the First Amendment Effective Date,
the Company will cause each Replaced Lender, if any, to be replaced by an
Eligible Assignee; it being understood and agreed that any and all accrued
interest, fees and other amounts (excluding principal of the Loans) required to
be paid to any Replaced Lender pursuant to Section 10.14 of the Credit Agreement
shall be paid by the Company and not such Eligible Assignee (it being further
understood that, to the extent any such accrued interest, fees and other amounts
are paid to any Replaced Lender by the Company, the Company shall not be
required to pay the same to such Eligible Assignee).

5

--------------------------------------------------------------------------------






C. The Agent hereby waives payment of the assignment fee pursuant to Section
10.07(b) and Section 10.14(a) of the Credit Agreement in connection with the
assignments effected pursuant to this Section V.


SECTION VI.
MISCELLANEOUS



A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.


(i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.


(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.


(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.


B. Headings. The captions and headings of this Amendment are for convenience of
reference only and shall not affect the interpretation of this Amendment.


C. Severability; Applicable Law; Waiver of Jury Trial. This Amendment shall be
construed in accordance with and governed by the law of the State of New York.
Section 10.13 (Severability) of the Credit Agreement, Section 10.15 (Governing
Law; Jurisdiction; Consent to Service of Process of the Credit Agreement and
Section 10.16 (WAIVER OF JURY TRIAL) of the Credit Agreement shall apply mutatis
mutandis to this Amendment as if fully set forth herein.


D. Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument. Delivery of an executed counterpart of this Amendment
by facsimile transmission or other electronic transmission (e.g., “.pdf” or
“.tif”) shall be effective as delivery of a manually executed counterpart
hereof.


E. Entire Agreement. This Amendment, together with any engagement documents and
any separate agreements with respect to fees payable to financial institutions
in connection herewith, embodies the entire agreement and understanding among
the Company, the Lenders and the Agent and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.






[Remainder of this page intentionally left blank.]



6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.




COMPANY:
CNO FINANCIAL GROUP, INC.





By: /s/ Erik M. Helding            
Name: Erik M. Helding
Title: Senior Vice President, Treasury and
Investor Relations




































































[CNO Financial Group, Inc. - Signature Page to First Amendment]





7

--------------------------------------------------------------------------------












GUARANTORS :
CNO SERVICES, LLC

    


By: /s/ Erik M. Helding            
Name: Erik M. Helding
Title: Senior Vice President, Treasury and
Investor Relations




    


AMERICAN LIFE AND CASUALTY MARKETING
DIVISION CO.
CDOC, INC.
CNO MANAGEMENT SERVICES COMPANY
40|86 ADVISORS, INC.
40|86 MORTGAGE CAPITAL, INC.
PERFORMANCE MATTERS ASSOCIATES, INC.
PERFORMANCE MATTERS ASSOCIATES OF
TEXAS, INC.
K.F. AGENCY, INC.
    


By: /s/ Erik M. Helding            
Name: Erik M. Helding
Title: Senior Vice President andTreasurer
































[CNO Financial Group, Inc. - Signature Page to First Amendment]



8

--------------------------------------------------------------------------------






ACKNOWLEDGED AND ACCEPTED:                    


JPMORGAN CHASE BANK, N.A.,
as Agent




By: /s/ Kristen M. Murphy        
Authorized Signatory






















































































[CNO Financial Group, Inc. - Signature Page to First Amendment]



9

--------------------------------------------------------------------------------






Exhibit A
LENDER ADDENDUM TO
FIRST AMENDMENT TO
CREDIT AGREEMENT
This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment to Credit Agreement, dated as of May __,
2013 (the “Amendment”), made with respect to the Credit Agreement, dated as of
September 28, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CNO Financial Group, Inc. (the “Borrower”),
each of the Lenders party thereto, J.P. Morgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as a consenting Lender (in such capacity, a
“Consenting Lender”), the undersigned institution agrees (A) to the terms of the
Amendment and the Credit Agreement as amended thereby and (B) on the terms and
subject to the conditions set forth in the Amendment and the Credit Agreement as
amended thereby, to continue its existing Loans (“Existing Loans”) as Loans
pursuant to the Credit Agreement as so amended (“Continued Loans”) on the First
Amendment Effective Date. The undersigned institution hereby makes the election
to (a) continue to hold its Continued Loans on and after the First Amendment
Effective Date or (b) request that its Continued Loans be assigned on or
promptly after the First Amendment Effective Date pursuant to procedures
specified by the Administrative Agent, or a combination of the two options as
specified below, it being understood and agreed by the undersigned institution
that, notwithstanding the foregoing or anything in the Credit Agreement to the
contrary, if the undersigned institution requests that any of its Continued
Loans be assigned as contemplated in the foregoing clause (b), the undersigned
institution will, for purposes of the allocation or reallocation of Loans in
connection with the amendment, be treated as a Non-Consenting Lender and must
assign all of its Loans to the Eligible Assignee designated by the Borrower on
the First Amendment Effective Date for further assignment back to such Lender
thereafter.


By its signature hereto, each Continuing Term Lender is electing to consent by
Option A or Option B (or a combination thereof) for the full principal amount of
Loans held, as specified below:


 
PLEASE CHECK:
 
 
 
 
OPTION A - CASHLESS CONTINUATION ELECTION
 
 
ALL
 
 
 
 
 
OTHER AMOUNT $_____________
 
 
 
 
OPTION B - CASH ASSIGNMENT ELECTION
 
 
ALL
 
 
 
 
 
OTHER AMOUNT $_____________
 
 
 



Name of Institution:___________________
 
For any institution requiring a second signature line:    
 
 
 
Executing as a Consenting Lender:
 
 
By:_________________________________
 
By:_________________________________
      Name:
 
      Name:
      Title:
 
      Title:
 
 
 





[Lender Addendum Signature Page]



10